Citation Nr: 0208491	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  94-21 361	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran had active service from April 1941 to July 1945.  
He died in March 1992.  The appellant is the veteran's widow.  

This matter is returned to the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision by the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In January 1999, the Board 
remanded the case to the RO for additional development.  The 
case has now returned for appellate disposition.  


FINDINGS OF FACT

1.  All evidence needed for an equitable decision of the 
issue on appeal has been obtained.

2.  The veteran died in March 1992.  At that time, service 
connection was established for post-traumatic stress 
disorder, evaluated as 50 percent disabling; and for malaria, 
evaluated as non-compensable.

3.  The veteran's certificate of death found the cause of 
death to be amyotrophic lateral sclerosis (ALS), due to or as 
a consequence of coronary artery disease, due to or as a 
consequence of a urinary tract infection.  

4.  The preponderance of the evidence is against finding that 
the cause of the veteran's death was incurred or aggravated 
during his active duty service, or that they developed during 
any applicable postservice presumptive period. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the appellant's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  The appellant was afforded a hearing at the 
Regional Office in October 1993.  In the rating decision on 
appeal, statement of the case and supplemental statement of 
the case sent to the appellant, she was advised of the laws 
and regulations applicable to her claim as well as the basis 
for the denial of her claim.  In January 1999, the Board 
determined that additional treatment records might be 
available which could further substantiate the appellant's 
claim.  Thereafter, the RO obtained treatment records for the 
period from 1990 to 1992, including a complete copy of the 
March 1992 autopsy report.  The appellant was afforded 
another opportunity to submit additional evidence and 
argument pertinent to her claim.  Thus, the Board finds that 
the RO complied with the remand order.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The appellant has not identified any additional evidence in 
support of her claim.  Remanding to afford the RO an 
opportunity to consider the claim in light of the 
implementing regulations would serve to further delay 
resolution of the claim with no benefit flowing to the 
appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board finds that the statement and supplemental 
statements of the case provided the appellant with adequate 
notice of what the law requires to award service connection 
for the cause of the veteran's death.  The appellant further 
was provided adequate notice that VA would help her secure 
evidence in support of her claim if she identified that 
evidence.  

The statement and supplemental statements of the case also 
provided notice to the appellant of what all the evidence of 
record revealed.  Finally, these documents provided notice 
why this evidence was insufficient to award service 
connection for the cause of death, as well as notice that the 
appellant could still submit supporting evidence.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claim, notice of what she could do to help her 
claim, and notice of how her claim was still deficient.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 2002 U.S. Vet. App. Claims LEXIS 
443 (June 19, 2002). 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  Additionally, if an organic disease of the 
nervous system or a cardiovascular disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2001). 

The appellant contends that the veteran's service-connected 
post-traumatic stress disorder contributed to his death.  The 
evidence, however, shows that the decedent's death is not 
related to his PTSD.  In this regard, service medical records 
do not reflect treatment for amyotrophic lateral sclerosis, a 
heart condition, or a urinary tract infection.  Additionally, 
outpatient and inpatient VA treatment reports from February 
1990 to March 1992 do not show treatment for PTSD, or the 
veteran's service connected malaria.  Rather, in combination 
they reflect that the decedent was admitted for treatment of 
bulbar ALS, coronary artery disease, severe respiratory 
compromise, Kaposi's sarcoma, status post tracheostomy, 
status post partial gastrectomy and urinary tract infection.  

The decedent's death certificate lists ALS as the immediate 
cause of his death.  The death certificate further lists 
coronary artery disease and a urinary tract infection as 
underlying causes of death.  Finally, the autopsy report 
reveals that the veteran suffered from principal diagnoses of 
ALS, coronary artery disease, respiratory failure and prior 
stroke.  Significantly, there is no medical or other 
competent evidence that either PTSD or malaria caused or 
contributed to the cause of death. 

Accordingly, the Board finds that service connection for the 
cause of death must be denied because the preponderance of 
the medical evidence indicates that the veteran died as a 
result of ALS and other nonservice connected disabilities.  
Simply put, other than the appellant's bald assertion that 
the decedent's PTSD contributed to his death, the Board can 
find no evidence in support of her claim.  As the appellant 
is not competent to offer an opinion which requires medical 
expertise, Espiritu v. Derwinski, 2 Vet. App. 492 (1992), her 
claim must be denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

